— Appeal from a decree of the Surrogate’s Court of Delaware County (Estes, S.), entered January 26, 1987, which, inter alia, permitted respondent to resign as executor of the estate and appointed petitioner as successor executrix.
The decree appealed from expressly recites that, pursuant to a stipulation placed on the record, petitioner withdrew both the petition to remove respondent as executor and any objections to the resignation petition of respondent. We agree with respondent’s contention that this appeal must therefore be dismissed (see, Matter of Pulver, 86 AD2d 705). Having received precisely what she stipulated to, petitioner is not an aggrieved party within the meaning of CPLR 5511 (see, Tongue v Tongue, 61 NY2d 809, 810). Petitioner’s remedy for relief from the consequences of her stipulation is not by way of a direct appeal from the decree entered pursuant to that stipulation (see, Teitelbaum Holdings v Gold, 48 NY2d 51).
Appeal dismissed, with costs. Casey, J. P., Yesawich, Jr., Levine, Harvey and Mercure, JJ., concur.